Citation Nr: 0713319	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  00-11 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent, prior to January 24, 2005, and a rating in excess of 
30 percent thereafter, for right knee arthritis.

2.  Entitlement to a disability rating in excess of 10 
percent, prior to January 24, 2005, and a rating in excess of 
30 percent thereafter, for left knee arthritis.

3.  Entitlement to an initial disability rating in excess of 
30 percent for right knee instability.

4.  Entitlement to an initial disability rating in excess of 
30 percent for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  June 1999, August 1999, July 2001, 
December 2005, and October 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

By means of July 1999 an August 1999 rating actions, the RO 
continued the 10 percent disability rating assigned to the 
veteran's service-connected right knee arthritis.  In July 
2001, the RO held that service connection was warranted for 
left knee arthritis and assigned an initial rating of 10 
percent.  In December 2005, the RO held hat service 
connection was warranted for both right and left knee 
instability and assigned initial ratings of 10 percent.  In 
October 2006, the RO held that initial ratings of 30 percent 
were warranted for the veteran's right and left knee 
instability and increased the disability ratings for his 
right and left knee arthritis to 30 percent, effective 
January 24, 2005.

In September 2003, the Board remanded the matters for 
additional evidentiary development.

In April 2007, the veteran's representative submitted that 
the veteran should be entitled to a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  This matter is accordingly referred to 
the RO.



FINDINGS OF FACT

1.  Prior to January 24, 2005, the veteran's right knee 
arthritis was productive of pain and minor limitation of 
motion.  There was no instability, ankylosis, subluxation, 
locking, joint effusion or crepitus.

2.  Prior to January 24, 2005, the veteran's left knee 
arthritis was productive of pain and minor limitation of 
motion.  There was no instability, ankylosis, subluxation, 
locking, joint effusion or crepitus.

3.  As of January 24, 2005, the veteran's right knee 
arthritis was productive of pain, crepitus and minor 
limitation of motion.  Range of motion was limited by pain, 
lack of endurance, and fatigability.

4.  As of January 24, 2005, the veteran's left knee arthritis 
was productive of pain, crepitus, significant synovial 
hypertrophy, tenderness, and minor limitation of motion.  
Range of motion was limited by pain, lack of endurance, and 
fatigability.

5.  The veteran's right knee instability is manifested by 
severe instability, evidenced by 1+ laxity to valgus and 
Lachman examination, as well as x-ray evidence of effusion.

6.  The veteran's left knee instability is manifested by 
severe instability, evidenced by 1+ laxity to valgus and 
Lachman examination, as well as x-ray evidence of effusion.



CONCLUSIONS OF LAW

1.  Prior to January 24, 2005, the criteria for assignment of 
a disability rating in excess of 10 percent for right knee 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2006).

2.  Prior to January 24, 2005, the criteria for assignment of 
an initial disability rating in excess of 10 percent for left 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2006).

3.  As of January 24, 2005, the criteria for assignment of a 
disability rating in excess of 30 percent for right knee 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).

4.  As of January 24, 2005, the criteria for assignment of a 
disability rating in excess of 30 percent for left knee 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).

5.  The criteria for assignment of an initial disability 
rating in excess of 30 percent for right knee instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5257 (2006).

6.  The criteria for assignment of an initial disability 
rating in excess of 30 percent for left knee instability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5257 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2001, May 2004, January 2005, February 
2005, February 2006, October 2006 letters, with respect to 
the claims of entitlement to service connection and increased 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2001, May 2004, January 2005, February 2005, February 
2006, October 2006 letters.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, record contains an October 2006 rating decision 
following the October 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2004, January 2005, February 2005, February 2006, 
October 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in April 
1999, June 2001, August 2001, January 2005, and April 2006.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the October 
2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Prior to January 24, 2005, the veteran's service-connected 
right and left knee arthritis have been assigned separate10 
percent disability rating pursuant to Diagnostic Code 5010 
for arthritis of a major joint.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).

Prior to January 24, 2005, the veteran's right and left knee 
arthritis is rated as 10 percent disabling under Diagnostic 
Codes 5010 for arthritis of a major joint.  A 20 percent 
disability rating is not warranted because the medical 
evidence of record does not reveal x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected knee 
disabilities, the Board also considered rating criteria based 
on limitation of motion and knee disabilities found in 
Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a ratings in excess of 10 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations.  In April 1999, range 
of motion of the right knee was from 0 to 95 degrees.  Range 
of motion of the left knee was from 0 to 115 degrees, with 
slight pain in the patella.  In June 2001, range of motion of 
the right knee was from 0 to 105 degrees.  Range of motion of 
the left knee was from 0 to 110.  There was no crepitation on 
range of motion testing  

As to the left knee, in August 2001, a VA examiner noted that 
factors that precipitated flare-ups were walking, climbing 
and descending stairs, driving his automobile, and to a 
lesser degree walking around his house.  The veteran was 
questioned regarding loss of motion after walking and other 
activity and he estimated a 25 to 30 percent loss of motion 
of the left knee.  The examiner opined that this estimation 
seemed reasonable.  Twice a week the veteran experienced 
flare-ups when going to the grocery store, which caused an 
aggravation of pain lasting 30 to 60 minutes.  Additionally, 
he experienced increased weakness and fatigability of the 
left knee, for at least one hour after a flare-up.  The 
veteran was not able to repeatedly use his left knee because 
of pain, weakness and fatigability.  

Based on such evidence, the Board finds that, at worst, the 
veteran's right knee flexion was limited by pain to 95 
degrees, and his left knee flexion was limited by pain and 
fatigability to 87 degrees.  This was still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, prior to January 24, 2005, the veteran was not entitled 
to a separate rating due to loss of flexion for either his 
right or his left knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code, prior to January 24, 2005.  Diagnostic Code 
5261 was not for application because none of the 
aforementioned examinations documented any limitation of 
extension.  Full range of extension was documented in the 
April 1999, June 2001, and August 2001 examinations.  Thus, 
prior to January 24, 2005, the veteran was not entitled to a 
separate rating due to loss of extension for either knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5257 was also not applicable because none of 
the examinations or VA treatment records noted any recurrent 
subluxation or lateral instability.  In April 1999, 
collateral and cruciate ligaments were intact and Drawer's 
testing was negative.  X-rays taken in September 2000, did 
not demonstrate any definite joint effusion.  In June 2001, 
stress testing did not reveal any instability.  

In conclusion, the Board finds that, prior to January 24, 
2005, the assigned evaluations of 10 percent for right knee 
arthritis and left knee arthritis properly reflected the 
veteran's right and left knee disability pictures.

As of January 24, 2004, the veteran right and left knee 
disabilities have each been assigned a 30 percent rating for 
arthritis, as well as a separate 30 percent disability rating 
for instability.  Upon review of the record, the veteran's 
right and left knee disabilities do not warrant increased 
evaluations.  The currently assigned 30 percent disability 
ratings for right and left knee arthritis and instability are 
the maximum schedular ratings available under Diagnostic 
Codes 5260 and 5257, respectively.  Thus, the Board will 
consider whether the veteran is entitled to separate 
disability ratings under the other rating criteria for the 
knee.

With respect to the veteran's service-connected right and 
left knee arthritis, review of the medical evidence of record 
does not reveal entitlement to a disability ratings in excess 
of 30 percent.  The veteran's right and left knee arthritis 
have been rated as 30 percent disabling under Diagnostic Code 
5260 for limitation of flexion with x-ray evidence of 
arthritis.  It is noted that January 2005 and April 2006 VA 
examination results did not demonstrate limitation of flexion 
to 15 degrees, such that the veteran would be entitled to the 
currently assigned 30 percent disability ratings.  Rather, 
both the January 2005 and April 2006 VA examiners documented 
range of motion from 0 to 90 degrees, bilaterally.  

The January 2005 VA examiner also noted right and left knee 
patellofemoral crepitus, as well as, significant left knee 
synovial hypertophy, swelling, and medial joint line 
tenderness.  He noted that knee function was significantly 
limited with repetitive range of motion by pain, lack of 
endurance, and fatigability.  There was no evidence of 
incoordination.  Pain was the significant limiting factor 
with repetitive flexion and extension of the knees.  

The April 2006 VA examiner noted that the veteran experiences 
flare-ups with repetitive activity, on a weekly basis, with 
any changes in weather or activity level.  With repetitive 
activity, however, he denied any significant loss of motion 
beyond his normal range of motion and any incoordination.  
The veteran did experience lack of endurance; he experienced 
difficulty walking, even 20 feet.  During the examination, 
the veteran was unable to flex and extend his knee five 
times, due to pain after two repetitions.  The examiner 
concluded that pain was the veteran's primary symptom and 
with repetitive activity the veteran was likely to have an 
increase in pain, weakness, giving away, lack of endurance, 
and swelling.  

In light of these examination findings the veteran's right 
and left knee arthritis was assigned a 30 percent disability 
rating.  The maximum schedular rating under 38 C.F.R. § 
Diagnostic Code 5260 is 30 percent.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  No higher disability 
rating available under Diagnostic Code 5260 for limitation of 
flexion.  

As of January 24, 2005, the also RO held that the veteran's 
knee disability picture warranted additional separate 
disability ratings for right and left knee instability.  
January 2005 and April 2006 VA examinations noted 1+ laxity 
to valgus and Lachman examination.  Effusion in both knees 
was also noted.  His right and left knee instability 
disabilities were each been assigned 30 percent disability 
ratings for severe recurrent subluxation or lateral 
instability of the knee, which is the maximum scheduler 
rating assignable under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).  

A separate disability rating is not warranted, for either 
knee, pursuant to Diagnostic Code 5261 for limitation of 
extension.  As noted, the January 2005 and April 2006 VA 
examination demonstrated full extension.  Additionally, any 
additional pain, fatigue, weakness or lack of endurance 
elicited by repetitive motion is adequately compensated for 
by the currently assigned 30 percent evaluations for the 
veteran' service-connected right and left knee arthritis.  
Accordingly, as of January 24, 2005, disability ratings in 
excess of 30 percent for the veteran's right and left knee 
arthritis are not warranted.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest, 
that the regular schedular criteria are inadequate to 
evaluate his right and left knee disabilities.  There is no 
indication that his right and left knee disabilities, in and 
of themselves, are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

In conclusion disability ratings in excess of 10 percent, 
prior to January 24, 2005, and ratings in excess of 30 
percent thereafter, for right and left knee arthritis are not 
warranted.  Additionally, entitlement to initial disability 
ratings in excess of 30 percent for right and left knee 
instability is denied.





	(CONTINUED ON NEXT PAGE)






ORDER

A disability rating in excess of 10 percent, prior to January 
24, 2005, and a rating in excess of 30 percent thereafter, 
for right knee arthritis is denied.

A disability rating in excess of 10 percent, prior to January 
24, 2005, and a rating in excess of 30 percent thereafter, 
for left knee arthritis is denied.

An initial disability rating in excess of 30 percent for 
right knee instability is denied.

An initial disability rating in excess of 30 percent for left 
knee instability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


